The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 12/12/2018, the following is a Non-Final Office Action for Application No. 16218319.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 12/12/2018 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to: obtain a data set, comprising (a) records of a plurality of state change events, wherein individual ones of the state change events represent a state change of one or more items of an item collection, and (b) records of one or more types of asynchronous operations associated with state changes of at least some items of the item collection, wherein the item collection comprises a first item and a second item, and wherein, within the data set, the number of records indicating changes to the first item differs from the number of records indicating changes to the second item; train, using the data set, a Bayesian forecasting model employing a deconvolution algorithm, wherein the Bayesian forecasting model generates, corresponding to an item of the item collection whose state has changed, an estimate of a metric of a first type of asynchronous operation, wherein the estimate is based at least in part on (a) a category-level distribution of the first type of asynchronous operation, corresponding to a first category of a plurality of item categories of the item collection, (b) an item-level distribution of the first type of asynchronous operation, corresponding to the item, and (c) a category-versus-item adjustment; and store a trained version of the Bayesian forecasting model.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory medium is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory medium limitation is no more than mere instructions to apply the exception using a generic computer component. Further, store a trained version of the Bayesian forecasting model by a processor and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and/or memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, store a trained version of the Bayesian forecasting model by a processor and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0076 wherein “I/O interface 9030 may be configured to coordinate I/O traffic between processor 9010, system memory 9020, and any peripheral devices in the device, including network interface 9040 or other peripheral interfaces such as various types of persistent and/or volatile storage devices”.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 20170124484 A1) hereinafter referred to as Thompson in view of Narasimhan et al. (NPL: A G-Modeling Program for Deconvolution and Empirical Bayes Estimation) hereinafter referred to as Narasimhan.  

Thompson teaches:
Claim 1. A system, comprising: 
one or more computing devices of a network-accessible forecasting service; wherein the one or more computing devices include instructions that upon 10execution on or across one or more processors cause the one or more computing devices to (¶0012 Referring now to FIG. 1, an exemplary machine learning system 100 for automatically categorizing uncategorized data includes a data reader 101 for acquiring and transmitting, directly or indirectly, item-descriptive data corresponding to each of a plurality of uncategorized items to a machine learning module 103. The machine learning module 103 includes a communications device 105 for receiving the transmitted item-descriptive data, a processor 107, and a memory 109 having stored thereon a user account database 111. The user account database 111 includes at least one user account 113, and each user account 113 can include one or more item categories 115a-d. The memory 109 also has stored thereon a machine learning algorithm 117…): 
obtain a training data set, comprising (a) records of a plurality of events, wherein individual ones of the events represent a state change of one 15or more items of an item collection, wherein at least one state change event represents a purchase transaction of an instance of an item, (b) indicators of respective categories to which individual ones of the items of the item collection belong, and (c) records of one or more types of asynchronous operations associated with at least some 20items of the item collection, wherein at least one type of asynchronous operation results in usage of customer support resources of an organization, wherein the item collection comprises at least a first item and a second item, and wherein, within the training data set, the number of represented state changes of the first 25item differs from the number of represented state changes of the second item (¶0022 based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data. For example, in some embodiments, the machine learning algorithm can include a decision model for each user account that includes dynamically created conditional behavior or logic structures that can be used when making decisions as to which category or categories an unit of item descriptive data should be associated with. When the user moves categorized data from one category to another, the machine learning module 103 can automatically modify the conditional behavior or logic structures in the decision model that can be used by the machine learning module 103 to improve future categorization); 
train, using the training data set, an empirical Bayesian forecasting model employing a deconvolution algorithm, wherein the empirical 30Bayesian forecasting model generates, corresponding to an item of the item collection whose state has changed, an estimate of a metric of a first type of asynchronous operation, wherein the estimate is based at least in part on (a) a category-level distribution of the first type of asynchronous operation, corresponding to a first category of the respective categories, (b) an item-level distribution of the first 5type of asynchronous operation, corresponding to the item, and (c) a category-versus-item adjustment (¶0016 the POS receives the item-descriptive data and associates that data with a particular purchase transaction. In accordance with various embodiments, each individual item included in a transaction can processed and categorized such that various embodiments provide for item-level categorization as opposed to transaction level categorization for which a transaction is categorized without individually analyzing and categorizing items included in the transaction  ¶0020 Machine learning algorithm 117 can include, for example but not limited to, a Naïve Bayes classifier, a support vector machine, a decision tree, a linear regression, a neural network, a logistic regression, a perceptron, a relevance vector machine, a Bayes optimal classifier, a bootstrap aggregating ensemble, a random forest, a boosting ensemble, a Bayesian model combination, a bucket of models ensemble, a stacking ensemble, and/or a supervised learning algorithm.  ¶0022 based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data…the machine learning algorithm can include a decision model for each user account that includes dynamically created conditional behavior or logic structures that can be used when making decisions as to which category or categories an unit of item descriptive data should be associated with.); 
store a trained version of the empirical Bayesian forecasting model (¶0012 The machine learning module 103 includes a communications device 105 for receiving the transmitted item-descriptive data, a processor 107, and a memory 109 having stored thereon a user account database 111. The user account database 111 includes at least one user account 113, and each user account 113 can include one or more item categories 115a-d. The memory 109 also has stored thereon a machine learning algorithm 117 for comparing the received item-descriptive data with existing item-descriptive data corresponding to a plurality of previously categorized items and automatically deciding to which category the uncategorized data should be assigned using dynamically learned behavior.  ¶0078 At step 314, the system 100 loops through the tokens for the item categorized by the user to train the system 100. For each token identified by the system 100, the system calculates a probability for the token being in the assigned category at step 316.);  
10in response to a forecasting request pertaining to at least the first item, obtain, using the trained version, a first estimated metric of a first type of asynchronous operation corresponding to the first item; and cause, based on the first estimated metric, one or more operations to be 15initiated with respect to at least some items of the item collection (¶0019 the item categories 115a-d can be defined within the user account 113 prior to categorization of the uncategorized data. The item categories 115a-d can be entirely custom categories created by the user of the user account 113 and/or can be selected from one or more preset categories provided by the machine learning system 100. The user, in accordance with various embodiments, can further add, delete, merge, split, or modify categories associated with the user account 113 at any time via the user interface 121 of the user device 119 (e.g., a mobile device, desktop computer, any other suitable device). Thus, the user is able to advantageously define a tailored set of unique, custom categories on an as-needed basis for meeting particularized categorization needs. Further to the customer purchase data example above, the customer can define any set of categories based on pre-selectable categories, custom categories, and combinations therein.  ¶0021 embodiments of the machine learning system 100 as described herein advantageously provide for automatic categorization of uncategorized data based on a user-defined, tailored set of unique, custom item categories 115a-d and dynamically learned behavior in response to the selective transmission of uncategorized data to the machine learning module 103.).   
Although not explicitly taught by Thompson, Narasimhan teaches in the analogous art of a G-modeling program for deconvolution and empirical Bayes estimation:
train … an empirical Bayesian forecasting model employing a deconvolution algorithm, wherein the empirical 30Bayesian forecasting model generates … an estimate of a metric of a first type of asynchronous operation, wherein the estimate is based at least in part on a … distribution of the first type of asynchronous operation, corresponding to a first category of the respective categories (Fig. 7 and Page 18 A G-Modeling Program for Deconvolution and EB Estimation 0.125 0.100 th 0.075 + + oS Ss 0.050 1 0.025 0.000 0.00 0.25 0.50 0.75 1.00 0 Figure 8: Estimates from g-modeling for a normal model along with 95% credible intervals. They are a close match to the actual Bayes intervals. As a check on the estimates of standard error and bias provided by deconv, we compare the results with what we obtain using a parametric bootstrap. The bootstrap is run as follows. For each of 1000 runs, 844 simulated realizations O* are sampled from the density g. Each gave an X; ~ Binomial(n;,0*) with n; the ith sample in the original data set. Finally, 4* was computed using deconv. The results are shown in table Table 3.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the G-modeling program for deconvolution and empirical Bayes estimation of Narasimhan with the system for comparing item-descriptive data with existing item-descriptive data of Thompson for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Thompson ¶0002 teaches that it is desirable to provide for categorization of data based on dynamically learned behaviors; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Thompson Abstract teaches that the system automatically assigns, based on the comparison and decision, each of the plurality of uncategorized items to the one or more item categories, and Narasimhan Abstract teaches a Bayes deconvolution problem; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Thompson at least the above cited paragraphs, and Narasimhan at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the G-modeling program for deconvolution and empirical Bayes estimation of Narasimhan with the system for comparing item-descriptive data with existing item-descriptive data of Thompson.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Thompson teaches:
Claim 2. The system as recited in claim 1, wherein the category-versus-item adjustment corresponding to a particular item is based at least in part on a number of records of state change events associated with the particular item that are included in the 20training data set (¶0022 based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data. For example, in some embodiments, the machine learning algorithm can include a decision model for each user account that includes dynamically created conditional behavior or logic structures that can be used when making decisions as to which category or categories an unit of item descriptive data should be associated with. When the user moves categorized data from one category to another, the machine learning module 103 can automatically modify the conditional behavior or logic structures in the decision model that can be used by the machine learning module 103 to improve future categorization.).  

Thompson teaches:
Claim 3. The system as recited in claim 1, wherein the category-versus-item adjustment corresponding to a particular item is based at least in part on a dispersion metric of the item-level distribution of the first type of asynchronous operation (¶0022 Furthermore, via the user interface 121, the user can manually add, merge, split, delete, or otherwise modify categories and/or can add, merge, split, delete, or otherwise modify the automated category assignments for the categories to better match the user's preferences (i.e. move categorized data from one category to another category), thereby providing additional feedback for the machine learning algorithm 117. This feedback can be used by the machine learning module to modify or adapt learned behavior of the machine learning algorithm 117.).  

Thompson teaches:
Claim 4. The system as recited in claim 1, wherein the category-level distribution is a multi-modal distribution with at least a first peak and a second peak, and wherein the category-versus-unit adjustment shifts the estimate of the metric of the first type towards a particular peak of the first and second peaks (¶0022 based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data. For example, in some embodiments, the machine learning algorithm can include a decision model for each user account that includes dynamically created conditional behavior or logic structures that can be used when making decisions as to which category or categories an unit of item descriptive data should be associated with. When the user moves categorized data from one category to another, the machine learning module 103 can automatically modify the conditional behavior or logic structures in the decision model that can be used by the machine learning module 103 to improve future categorization).  

Thompson teaches:
Claim 5. The system as recited in claim 1, wherein the deconvolution algorithm is non-parametric (¶0020 Machine learning algorithm 117 can include, for example but not limited to, a Naïve Bayes classifier, a support vector machine, a decision tree, a linear regression, a neural network, a logistic regression, a perceptron, a relevance vector machine, a Bayes optimal classifier, a bootstrap aggregating ensemble, a random forest, a boosting ensemble, a Bayesian model combination, a bucket of models ensemble, a stacking ensemble, and/or a supervised learning algorithm).  

As per claims 6-10, the method tracks the system of claims 1-5, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-5 are applied to claims 6-10, respectively.   

Thompson teaches:
Claim 11. The method as recited in claim 6, wherein the deconvolution algorithm is a G-deconvolution algorithm (¶0020 Machine learning algorithm 117 can include, for example but not limited to, a Naïve Bayes classifier, a support vector machine, a decision tree, a linear regression, a neural network, a logistic regression, a perceptron, a relevance vector machine, a Bayes optimal classifier, a bootstrap aggregating ensemble, a random forest, a boosting ensemble, a Bayesian model combination, a bucket of models ensemble, a stacking ensemble, and/or a supervised learning algorithm).  

Thompson teaches:
Claim 12. The method as recited in claim 6, further comprising performing, by the one or more computing devices: obtaining a model training request via a programmatic interface, wherein the 25empirical Bayesian forecasting model is trained in response to the model training request (¶0020 Machine learning algorithm 117 can include, for example but not limited to, a Naïve Bayes classifier, a support vector machine, a decision tree, a linear regression, a neural network, a logistic regression, a perceptron, a relevance vector machine, a Bayes optimal classifier, a bootstrap aggregating ensemble, a random forest, a boosting ensemble, a Bayesian model combination, a bucket of models ensemble, a stacking ensemble, and/or a supervised learning algorithm).  

Thompson teaches:
Claim 13. The method as recited in claim 6, further comprising performing, by the one or more computing devices:  30 classifying, based at least in part on metadata corresponding to individual items of the item collection, at least some items of the item collection into one or more categories of the plurality of item categories (¶0029 At step 306, a categorized transaction table is updated based on each item included in the transaction, the category associated with the item, an amount/price associated with the item or the transaction, a timestamp for the transaction, and a categorized-by parameter to indicate whether the item was categorized automatically by the system or manually by the customer. At step 308, for each item categorized by the customer, the system 100 retrieves item information including one or more descriptions of the item, department name(s) associated with the item, and the like, from an item table 307 associated with the item.).  

Thompson teaches:
Claim 514. The method as recited in claim 13, wherein the metadata comprises, with respect to a particular item, one or more of: (a) a product group, (b) a size, (c) a color, (d) a price, (e) temporal information about an occurrence of a state change event, (f) shipping information, and/or (g) information about one or more other items whose state changed in a common state change event with the particular item (¶0029 At step 306, a categorized transaction table is updated based on each item included in the transaction, the category associated with the item, an amount/price associated with the item or the transaction, a timestamp for the transaction, and a categorized-by parameter to indicate whether the item was categorized automatically by the system or manually by the customer.).  

Thompson teaches:
Claim 15. The method as recited in claim 6, wherein the training further comprises performing, by the one or more computing devices: selecting, from among a plurality of item categories to which the item belongs, the 15first category as the category to be used to generate the estimate, wherein the selecting is based at least in part on a number of records, in the data set, of events associated with items that belong to the first category (¶0029 FIG. 3 is a flow diagram illustrating an example training process 300 performed by the machine learning system 100 in accordance with various embodiments. The example training process 300 is described with reference to an application of an exemplary embodiment the machine learning system 100 to categorizing data in the form of items purchased by a customer. The training process can be being at step 302a and/or 302b. As one example, at step 302a, individual items in a transaction can be automatically and separately mapped to a category, and at step 304a, categorized items are stored in a mapping table).  

As per claim 16, the non-transitory computer-accessible storage media tracks the system of claims 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 are applied to claim 16, respectively.  Thompson discloses that the embodiment may be found as a non-transitory computer-accessible storage media (Fig. 1 and ¶0081).

Thompson teaches:
Claim 17. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the instructions, when executed on or across one or more 15processors cause one or more computer systems to: in response to a determination that a forecasting request pertaining to at least a first item has been submitted, provide a first estimated metric of a first type of asynchronous operation corresponding to the first item to one or more 20destinations, wherein the first estimated metric is obtained from the trained version (¶0080 FIG. 4 is a flow diagram illustrating an example prediction process performed by the machine learning system in accordance with various embodiments. The example prediction process 400 is described with reference to an application of an exemplary embodiment the machine learning system 100 to categorizing data in the form of items purchased by a customer).  

Thompson teaches:
Claim 18. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the instructions, when executed on or across one or more 25processors cause one or more computer systems to: cause, based on a first estimated metric of a first type of asynchronous operation, wherein the first estimated metric is obtained from the trained version, one or more operations to be initiated with respect to at least some items of the 30item collection (¶0029 FIG. 3 is a flow diagram illustrating an example training process 300 performed by the machine learning system 100 in accordance with various embodiments. The example training process 300 is described with reference to an application of an exemplary embodiment the machine learning system 100 to categorizing data in the form of items purchased by a customer. The training process can be being at step 302a and/or 302b. As one example, at step 302a, individual items in a transaction can be automatically and separately mapped to a category, and at step 304a, categorized items are stored in a mapping table.).  

Thompson teaches:
Claim 19. The one or more non-transitory computer-accessible storage media as recited in claim 18, wherein the one or more operations comprise one or more of: (a) a relocation of one or more items of the item collection, (b) an enhancement of a publicly- accessible customer support data set, (c) a removal of one or more items from the item 5collection or (d) a pricing change of one or more items of the data collection (¶0080 FIG. 4 … At step 402, the system receives as an input a new transaction including one or more items. At step 404, the system 100 selects uncategorized items and retrieves item information for each item from an item table 403. As described herein, the item information can include one or description for the item, an item identifier, a department name, and the like. At step 406, the item information is tokenized and noise or extraneous words are eliminated or removed. At step 408, the system 100 obtains a total category word count from a category table and calculates a total number of words in each category and a total number of words overall. At step 410, for each token, the system loops through a prediction loop including steps 412, 414, and 416.).  

Thompson teaches:
Claim 20. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the instructions, when executed on or across one or more processors cause one or more computer systems to:  10 determine that the item belongs to the first category and a second category of the plurality of item categories, wherein the estimate of the metric of the first type of asynchronous operation is based at least in part on a category-level distribution of the first type of asynchronous operation corresponding to the 15second category (¶0029 At step 306, a categorized transaction table is updated based on each item included in the transaction, the category associated with the item, an amount/price associated with the item or the transaction, a timestamp for the transaction, and a categorized-by parameter to indicate whether the item was categorized automatically by the system or manually by the customer.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA 3023623 A1
SYSTEMS, METHODS, AND COMPUTER PROGRAMS FOR GENERATING A MEASURE OF AUTHENTICITY OF AN OBJECT
DORIER JEAN-LUC et al.
US 20160034305 A1
METHODS AND SYSTEMS FOR PURPOSEFUL COMPUTING
SHEAR; Victor Henry et al.
US 20160027051 A1
Clustered Property Marketing Tool &amp; Method
Gross; John Nicholas
US 9172738 B1
Collaborative logistics ecosystem: an extensible framework for collaborative logistics
daCosta; Francis
US 20140075004 A1
System And Method For Fuzzy Concept Mapping, Voting Ontology Crowd Sourcing, And Technology Prediction
VAN DUSEN; DENNIS A. et al.
US 6751600 B1
Method for automatic categorization of items
Wolin; Ben


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623